John D. Bennett, S.
In this proceeding for the determination of the validity of a right of election, certain necessary parties reside in Italy and this court, pursuant to a decision dated May 5, 1972, directed that service of citation he made by registered mail with return receipts requested. Subsequently, the Consul General of Italy at New York has appeared on behalf of said Italian nationals but no executed authorizations to appear have been filed.
The question is whether it is necessary to complete jurisdiction by serving said nationals now that the Consul General of Italy has appeared on their behalf. One authority, Matter of Clark (152 Misc. 723), found that it is necessary to complete jurisdiction whereas Matter of Podkowik (114 N. Y. S. 2d 710) held it was not necessary to complete jurisdiction. This court feels that it would be better practice in the within proceeding to complete jurisdiction prior to the hearing and accordingly directs the petitioner to comply with the order of this court dated May 5, 1972. However, there may be deleted therefrom that return receipts be requested provided service is made by certified mail.